254 S.W.3d 136 (2008)
The BAR PLAN MUTUAL INSURANCE COMPANY, Plaintiff/Counterclaim Defendant/Respondent,
v.
SUSMAN SCHERMER RIMMEL & SHIFRIN, et al., Defendants/Counterclaimants/Appellants.
No. ED 89094.
Missouri Court of Appeals, Eastern District, Division Four.
March 25, 2008.
Motion for Rehearing and/or Transfer Denied May 7, 2008.
Application for Transfer Denied June 24, 2008.
Before MARY K. HOFF, P.J., and SHERRI B. SULLIVAN, J. and GEORGE W. DRAPER III, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 7, 2008.


*137 ORDER
PER CURIAM.
Susman Schermer Rimmel & Shifrin, a Missouri General Partnership, (Susman Schermer) and other individuals and entities who were named as defendants below (collectively, Appellants) appeal from judgments the trial court entered in favor of The Bar Plan Mutual Insurance Company (The Bar Plan) and against Appellants after the granting of The Bar Plan's motion for partial summary judgment and a five day non-jury trial in this declaratory judgment action filed by The Bar Plan to resolve issues surrounding the terms and application of two lawyers' professional liability insurance policies it had issued.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. Upon de novo review, we find no genuine issues of material fact or errors of law with respect to the trial court's partial summary judgment. The trial court's declaratory judgment on the remaining issues is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).[1]
The parties have been furnished with a memorandum, for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).
NOTES
[1]  The Bar Plan's Motion to Dismiss is denied.